Title: The Commissioners to J. D. Schweighauser, 25 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Schweighauser, John Daniel


     
      Sir
      Passy Novr 25. 1778
     
     In Answer to your Letter of the seventeenth Instant, We desire you would ship to America, all the Goods belonging to the United States, of every sort. And consequently to write for no more Workmen, but dismiss, immediately, all that remain if any.
     We can give you no Directions about the Articles “entreposed” for the Coast of Guinea: because We understand nothing about the Matter. We neither understand, why, they were entreposed—nor what entreposing is.
     It is impossible for Us to apply to the Minister, without understanding the subject and knowing what Minister We are to apply to, and what Favour We are to apply for.
     We leave it to your Judgment, to remove the salt Petre in the cheapest And best Manner for the Interest of the states.
    